Exhibit 10.4
STILLWATER MINING COMPANY
2005 NON-EMPLOYEE DIRECTORS’ DEFERRAL PLAN
(As Amended and Restated February 15, 2008)
1. Purpose of the Plan.
     The purpose of this 2005 Non-Employee Directors’ Deferral Plan (the “Plan”)
of Stillwater Mining Company (the “Company”) is to provide an additional
compensation feature for non-employee directors to help attract and retain them
in service to the Company and to provide a convenient means for directors to
increase their proprietary interest in the Company. The Plan provides an
opportunity for non-employee directors to elect to defer cash compensation in
the form of Deferred Shares or Deferred Cash, and to defer settlement of
Restricted Stock Units.
2. Definitions.
     The following capitalized terms used in the Plan have the meanings set
forth in this Section (other terms are defined in Section 1 and elsewhere in
this Plan):
     (a) Account: The account established and maintained by the Company for a
Participant to track deferrals and earnings under the Plan. An Account may
include one or more subaccounts, including a Deferred Share Account and a
Deferred Cash Account. The Account and subaccounts, and Deferred Shares and
Deferred Cash credited thereto, will be maintained solely as bookkeeping entries
by the Company to evidence unfunded obligations of the Company.
     (b) Board: The Board of Directors of the Company.
     (c) Change in Control: A change in ownership or effective control of the
Company or in ownership of a substantial portion of the Company’s assets within
the meaning of Code Section 409A(a)(2)(A)(v).
     (d) Committee: The Corporate Governance and Nominating Committee of the
Board.
     (e) Code: The U.S. Internal Revenue Code of 1986, as amended, including
regulations thereunder and successor provisions thereto.
     (f) Deferred Cash: A right credited under Section 6(c) constituting a
contractual commitment of the Company to pay to the Participant, at a future
date, cash in settlement of the right, subject to the terms of the Plan.
     (g) Deferred Share: A right credited under Section 6(b) constituting a
contractual commitment of the Company to deliver to the Participant, at a future
date, one Share in settlement of the right, subject to the terms of the Plan.
     (h) Dividend Equivalents: An amount equal to the value of dividends paid on
an outstanding Share, which amount will be paid or credited on Deferred Shares
in accordance with Section 7(a).
     (i) Fair Market Value: As of any given day, the fair market value of a
Share determined in good faith in the same manner as “fair market value” is then
determined under the Company’s 2004 Equity Incentive Plan (or successor to such
plan).
     (j) Participant: A person who is entitled to defer compensation under the
Plan or who previously deferred compensation under the Plan which has not been
distributed.
     (k) Restricted Stock Units: Awards designated as Restricted Stock Units
granted to non-employee directors under the 2004 Equity Incentive Plan (or
successor to such plan).

 



--------------------------------------------------------------------------------



 



     (l) Share: A share of Common Stock, $0.01 par value, of the Company or any
securities or rights into which such Share may be changed by reason of any
transaction or event of the type described in Section 9.
3. Shares Subject to the Plan.
     Shares shall be issued or delivered under this Plan as required to settle
Deferred Shares. Shares shall be reserved for this purpose at the date of
crediting of Deferred Shares hereunder. The foregoing notwithstanding, Shares
issued or delivered in settlement of Deferred Shares resulting from deferral of
Restricted Stock Units and Deferred Shares resulting from a matching grant under
Section 6(b) will be drawn from and count against the shares reserved and
available under the 2004 Equity Incentive Plan (or successor to such plan) in
accordance with the terms of such plan. If any Deferred Shares are to be
credited at a time insufficient Shares remain available under the Company’s
Certificate of Incorporation and as treasury shares, Deferred Cash shall be
credited to the Participant’s Account rather than Deferred Shares. In such case,
the Committee may permit the reallocation of such Deferred Cash into Deferred
Shares on a one-time basis at such time as Shares have become available. Shares
delivered in settlement of Deferred Shares may be newly issued shares or
treasury shares, as determined by the Company’s General Counsel.
4. Administration.
     The Plan and its administration shall be subject to oversight by the
Committee. The day-to-day administration of the Plan shall be the responsibility
of an administrative committee (the “Administrator”) which, unless otherwise
determined by the Committee, shall consist of the Chief Financial Officer and
the Vice President, Human Relations, and General Counsel. Subject to the
oversight by the Committee, the Administrator is authorized to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, and to make any other determinations that it deems necessary or desirable
for the administration of the Plan, except that determinations that would result
in significant additional cost to the Plan or significant additional benefits to
Participants must be approved by the Committee. Except as provided in this
Section 4, any decision of the Committee or Administrator in the interpretation
and administration of the Plan shall be final, conclusive and binding on the
Company, on Participants and their beneficiaries or successors, and on all other
parties.
5. Eligibility.
     A non-employee director who is eligible to receive fees for service on the
Board shall be eligible to participate under this Plan.
6. Deferral of Cash Fees and Restricted Stock Units.
     An eligible director may elect to defer cash compensation otherwise payable
for service to the Company in his or her capacity as a director and, upon such
deferral, to have Deferred Shares or Deferred Cash credited to his or her
Account. Cash fees for this purpose include retainer fees and similar payments,
any meeting fees for service as a member of the Board or a Board committee, fees
for service in a leadership capacity with respect to the Board or a Board
committee, and any other fees for such service (but not reimbursements for
expenses). An eligible non-employee director may elect to receive Deferred
Shares upon settlement of Restricted Stock Units and, upon such deferral, to
have Deferred Shares credited to his or her Account. Deferrals under this
Section 6 will be subject to the following terms and conditions and to such
other terms and conditions, not inconsistent herewith, as the Board or Committee
shall determine:
     (a) Elections. Each director who elects to defer fees payable in a given
calendar year or to defer Restricted Stock Units that may be granted in a given
calendar year must file an irrevocable written election with the Company no
later than the December 31 of the preceding year; provided, however, that any
newly elected or appointed director may file an election for any year not later
than 30 days after the date such person first became a director, which election
shall apply only to fees for services performed or

Page 2 of 6



--------------------------------------------------------------------------------



 



Restricted Stock Units granted after the date of filing of the election. An
election under this Section 6(a) must specify the following:

  (i)   With respect to fees, a percentage, not to exceed 100% of the
Participant’s fees, or a stated dollar amount of fees to be deferred under the
Plan in a specified year.     (ii)   With respect to Restricted Stock Units, a
percentage, not to exceed 100%, or a fixed number of Restricted Stock Units to
be deferred under the Plan in a specified year.     (iii)   The date upon which
the Participant’s Account (or portion thereof) resulting from the deferrals in
the specified year will be settled, and whether such settlement will be in a
lump sum or installments (up to ten).

The Company also will provide a means for the Participant to elect the notional
investments for deferrals into Deferred Cash. The Company may specify terms and
limitations on elections intended to ensure compliance with applicable laws and
regulations, including terms that will ensure that deferrals will not result in
constructive receipt of income or tax penalties under Code Section 409A. In the
event that directors’ fees or grant of Restricted Stock Units increases during
any year, a Participant’s election as to a percentage to be deferred in that
year will apply also to the amount of such increase.
     (b) Deferral of Fees in the Form of Deferred Shares. If a Participant
elects to defer fees and receive Deferred Shares, the Company will credit to the
Participant’s Account a number of Deferred Shares determined by dividing the
amount of cash fees deferred during the preceding calendar quarter by the Fair
Market Value of a Share on the last day that the stock traded before the end of
the calendar quarter; provided, however, that the Administrator may vary the
timing of the conversion of deferred amounts into Deferred Shares to minimize
administrative burdens under the Plan so long as amounts deferred are converted
into Deferred Shares no later than 120 days after the date of deferral of such
amounts. Upon receiving Deferred Shares, a Participant will be credited
additional “matching” Deferred Shares in the amount of 20% of the Deferred
Shares determined under the preceding sentence. The Administrator may determine
an appropriate method of accounting for a fractional share that may result upon
each such conversion (for example, through crediting fractional shares to the
Account, rounding up to whole shares, or carrying forward unused deferral
amounts to a subsequent conversion date).
     (c) Deferral of Fees in the Form of Deferred Cash. If a Participant elects
to defer fees and receive Deferred Cash, the Company will credit to the
Participant’s Account an amount of Deferred Cash equal to the amount of cash
fees deferred. Such crediting shall be as of the date the compensation would
otherwise have been payable to the Participant but for his or her election to
defer.
     (d) Vesting. The interest of each Participant in Deferred Shares and
Deferred Cash credited to his or her Account shall be at all times fully vested
and non-forfeitable, except that any Restricted Stock Units which have not
settled will result in forfeiture, unless otherwise provided under the terms of
the Restricted Stock Units.
     (e) Other Terms of Deferrals. Subject to other provisions of the Plan, the
Committee may specify all other terms relating to Deferred Shares, Deferred Cash
and the Participant’s Account.
7. Terms and Conditions of Deferrals and Settlements.
     (a) Payment or Crediting of Dividend Equivalents. Whenever dividends are
paid or distributions made with respect to Shares, a Participant to whom
Deferred Shares are then credited hereunder shall be entitled to Dividend
Equivalents in an amount equal to the cash amount of the dividend paid or fair
value of property other than Shares distributed on a single Share multiplied by
the number of Deferred Shares (including any fractional Deferred Share) credited
to his or her Account as of the record date for such dividend or distribution.
Dividend Equivalents will be credited as a cash amount to the account maintained
for the Participant and converted into additional Deferred Shares at the
conversion date under Section 6(a) that coincides with or next follows the
dividend payment date. In the alternative, the Company may elect to credit
Dividend Equivalents as Deferred Cash (i.e., not deem them reinvested

Page 3 of 6



--------------------------------------------------------------------------------



 



in additional Deferred Shares) or vary the timing of any conversion of Dividend
Equivalents into additional Deferred Shares in order minimize the administrative
burden of reporting directors’ transactions on Form 4 under Section 16 of the
U.S. Securities Exchange Act of 1934 or otherwise to promote the purposes and
administrative efficiency of the Plan. In the case of a dividend of Shares, an
equal number of Deferred Shares will be credited to the Participant’s Account at
the dividend payment date on each Deferred Share credited to such Account at the
record date. Any Deferred Shares or Deferred Cash resulting under this Section
7(a) shall be subject to the same terms and date of settlement in all cases as
the Deferred Shares to which the Dividend Equivalents related. In the case of
Deferred Shares relating to Restricted Stock Units, the method and terms of
crediting Dividend Equivalents may be modified to conform to the method and
terms of such crediting under the Plan or award agreement governing the
Restricted Stock Units.
     (b) Notional Investments of Deferred Cash. Amounts of hypothetical income
and appreciation and depreciation in value of Deferred Cash will be credited and
debited to, or otherwise reflected in, the Participant’s Account from time to
time.

  (i)   Subject to the provisions of Section 6 and 7, Deferred Cash shall be
deemed to be invested, at the Participant’s direction, in one or more notional
investment vehicles (i.e., hypothetical investments) from a list of permitted
notional investments specified from time to time by the Administrator. Subject
to any rules and restrictions as the Administrator may specify, a Participant
may reallocate Deferred Cash out of one notional investment vehicle and into
another. Amounts allocated out of one notional investment and into another shall
be based on the fair market value of such notional investment at the
reallocation date (or as near as practicable to the reallocation date).     (ii)
  The Administrator may change or discontinue any notional investment vehicle
available under the Plan in its discretion; provided, however, that each
affected Participant shall be given the opportunity to reallocate his or her
Deferred Cash previously deemed invested in a discontinued notional investment
among the other notional investment vehicles.

     (c) No Reallocation of Deferred Shares. Amounts credited as Deferred Shares
to a Participant’s Account may not be reallocated or deemed reinvested in any
other notional investment vehicle, but shall remain as Deferred Shares until
such time as the Account is distributed in accordance with Section 7(e).
     (d) Redeferral. A Participant will be permitted to elect to further defer
the settlement of the balance of his or her Account to the extent permitted and
in accordance with the requirements of Code Section 409A(a)(4)(C), including the
requirement that (i) a redeferral election may not take effect until at least
12 months after such election is filed with the Company, (ii) an election to
further defer a distribution (other than a distribution upon death, disability
(within the meaning of Code Section 409A) or an unforeseeable emergency (within
the meaning of Code Section 409A)) must result in the first distribution subject
to the election being made at least five years after the previously elected date
of distribution, and (iii) any redeferral election affecting a distribution at a
fixed date must be filed with the Company at least 12 months before the first
scheduled payment under the previous fixed date distribution election.
     (e) Form of Distributions. The Company will distribute a Participant’s
Account, and discharge all of its obligations to pay deferred compensation under
the Plan with respect to such Account, as follows:

  (i)   With respect to a Deferred Cash balance, payment of cash; provided,
however, that if the Company owns liquid assets that match a Participant’s
notional investment in the Account at the time of distribution, the
Administrator may authorize the distribution of those assets so long as such
distribution represents a payment of value to the Participant comparable to cash
and does not otherwise result in adverse tax or other consequences to the
Participant;     (ii)   with respect to Deferred Shares, by delivery of Shares
for each Deferred Share then being distributed.

Page 4 of 6



--------------------------------------------------------------------------------



 



     (f) Timing of Distributions. Except to the extent distribution alternatives
may be limited under applicable law or upon a determination by the
Administrator, distributions of a Participant’s Account will be made in a single
lump sum or in annual installments the latest of which is not more than ten
years after Participant’s separation from service (within the meaning of Code
Section 409A) with the Company at, or commencing at, either (i) a fixed date
elected by the Participant, (ii) a date fixed in relation to the Participant’s
separation from service (within the meaning of Code Section 409A) with the
Company, (iii) at a date fixed in relation to a Change in Control, (iv) upon the
Participant’s death, or (v) in connection with an unforeseeable emergency under
Section 7(g). If installments have been elected but the Participant’s Account
balance (together with all other amounts credited to the Participant under all
plans with which this Plan is aggregated under Code Section 409A) is less than
$10,000 in value at the date of the first installment, the Account will instead
be paid as a single lump sum.
     (g) Unforeseeable Emergency. In the event a Participant has an
unforeseeable emergency, as defined under Code Section 409A, the Participant
will be permitted to receive an unscheduled distribution of his Account, to the
extent permitted under Code Section 409A.
8. Compliance with Code Section 409A.
     Other provisions of this Plan notwithstanding, deferrals under this Plan
shall comply with the requirements under Code Section 409A and, in accordance
with U.S. federal income tax laws and Treasury Regulations (including proposed
regulations) as presently in effect or hereafter implemented, (i) if the timing
of any distribution under this Plan would result in a Participant’s constructive
receipt of income or tax penalties prior to such distribution, the distribution
will be the earliest date after the specified payment date that distribution can
be effected without resulting in such constructive receipt; (ii) the Company
shall have no authority to accelerate any payment hereunder except as permitted
under Code Section 409A and regulations thereunder; and (iii) any rights of the
Participant or retained authority of the Company with respect to deferrals
hereunder shall be automatically modified and limited to the extent necessary so
that the Participant will not be deemed to be in constructive receipt of income
relating to the deferrals prior to the payment and so that the Participant shall
not be subject to any penalty under Code Section 409A.
9. Adjustments.
     The Board or Committee shall adjust the number of Deferred Shares credited
to each Participant and the kind of Shares deliverable in settlement thereof as
determined in good faith in its sole discretion in order to prevent dilution or
enlargement of the rights of Participants that otherwise would result from any
stock dividend, extraordinary dividend of cash or other property, stock split,
reverse stock split, combination of shares, recapitalization or other change in
the capital structure of the Company, merger, consolidation, spin-off,
reorganization, partial or complete liquidation, issuance of rights or warrants
to purchase securities or any other corporate transaction or event having an
effect similar to any of the foregoing (in each case taking into account any
Dividend Equivalents credited to a Participant in connection with such
transaction). The Board or Committee retains discretion under the Plan to
provide for alternative treatment of fractional Deferred Shares, in order to
promote efficient administration of the Plan.
10. Investment Risk of Notional Investments.
     The amount distributable in settlement of a Participant’s Account will
equal the value of the Account (or distributable portion thereof) at the time of
distribution. The value of an Account will vary over time based on the changes
in value and investment returns of the notional investments in which the Account
balance is deemed invested. The Company will not guarantee the value of the
Account, and thus the amount distributable from the Account may be less than the
amounts originally deferred. The Plan permits the Participant to freely choose
the amount and timing of the deferrals, whether cash deferrals will be deemed
invested in Deferred Shares or Deferred Cash, and the notional investments for
portions of deferrals in the form of Deferred Cash. The Company, its
subsidiaries and affiliates, and its and their directors, officers,
stockholders, employees and agents, have not and will not advise a Participant
with

Page 5 of 6



--------------------------------------------------------------------------------



 



respect to whether or how much to defer under the Plan, whether to defer as
Deferred Shares or Deferred Cash, and whether Deferred Cash should be deemed
invested in any particular notional investment. A Participant will bear the full
risk with respect to these decisions and with respect to any decline in the
value of Deferred Shares or notional investments relating to Deferred Cash and
any failure of these investments to appreciate at a rate deemed satisfactory by
the Participant. The Participant will be solely responsible for determining the
suitability of such notional investments. The Company recommends that each
Participant consult with his or her own investment advisors regarding investment
decisions with respect to the Account.
11. General Provisions.
     (a) Successors and Assigns. All obligations of the Company under the Plan
shall be binding on any successor of the Company. The Plan shall be binding on
all successors and assigns of a Participant, including without limitation, the
estate of a Participant and the executor, administrator or trustee of such
estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors, or any designated beneficiary.
     (b) Amendments. The Plan may be amended from time to time by the Board or
by the Committee thereof; provided, however, that the Committee may not amend
the Plan without Board approval if such amendment would broaden eligibility,
materially increase benefits to Participants or the cost of the Plan to the
Company, or require shareholder approval under applicable law or stock exchange
rules. The Committee may amend any agreement or otherwise take action that would
affect a Participant’s Account or rights hereunder, provided that no such
amendment or action may materially adversely affect a Participant’s rights
without the consent of the Participant.
     (c) Nontransferability of Awards. Rights of a Participant relating to his
or her Account shall not be transferable or assignable by the Participant
otherwise than by will or the laws of descent and distribution, or in accordance
with a beneficiary designation in effect at the time of the Participant’s death.
     (d) Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitations on the power of the Board or
Committee to adopt such other compensatory arrangements as it may deem
desirable.
     (e) No Right to Continued Service. The Plan shall not confer upon any
Participant any right with respect to continuance as a director or otherwise in
service to the Company, nor shall it interfere in any way with any right the
Company would otherwise have to terminate a Participant’s service at any time.
     (f) Legal Compliance. The Company shall have no obligation to settle any
Participant’s Account until all legal and contractual obligations of the Company
relating to establishment of the Plan and such settlement shall have been
complied with in full. In addition, the Company shall impose such restrictions
on Shares delivered to a Participant hereunder and any other interest under the
Plan constituting a security as it may deem advisable in order to comply with
the Securities Act of 1933, as amended, the requirements of the New York Stock
Exchange or any other stock exchange or automated quotation system upon which
the Shares are then listed or quoted, any provision of the Company’s Certificate
of Incorporation or By-laws, or any other law, regulation, or binding contract
to which the Company is a party.
     (g) Choice of Law. This Plan and all related agreements and elections shall
be construed in accordance with and governed by the laws of the State of
Montana, without regard to principles of conflict of laws, and applicable
federal law.
     (h) Effectiveness of the Plan and Plan Termination. The Plan shall become
effective as of May 3, 2005. The Plan will terminate at such time as may be
determined by the Board; provided, however, that upon termination of the Plan,
amounts will remain distributable in accordance with the terms of the Plan as in
effect immediately before the termination except to the extent otherwise
permitted under Code Section 409A.

Page 6 of 6